Citation Nr: 1515484	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  12-30 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for coronary artery disease (CAD), including as secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant (the Veteran) and his spouse


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION


The Veteran, who is the appellant, served on active duty from January 1951 to May 1954.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a September 2013 rating decision of the RO that denied service connection for CAD, including as secondary to a service-connected disability.  

In September 2014, a travel board hearing was held before the undersigned at the RO.  A transcript of the hearing is associated with the Veteran's claims file.

The case was remanded by the Board in December 2014 for further development of the evidence.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

After review of the evidence, the Board finds that, for the reasons that will be provided, the medical opinion obtained pursuant to the Board's prior remand is inadequate for rating purposes.  As such, the case must, once again, be remanded.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).  

In the December 2014 Board remand, the AOJ was to arrange for a VA examination to ascertain whether service connection for the Veteran's CAD could be established on a secondary basis.  The examiner was to render opinions regarding whether it was at least as likely as not that the CAD was caused by the Veteran's service-connected asbestosis and whether it was at least as likely as not that the CAD was aggravated by the service-connected asbestosis.  An examination was conducted by VA in March 2015, but, as pointed out by the Veteran's representative, the examiner only addressed the first question and did not render an opinion regarding aggravation.  

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).

Given the circumstances, an additional medical opinion is required.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should arrange that a supplemental medical opinion from the examiner who rendered the March 2015 opinion be obtained.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that the Veteran's CAD is aggravated by his service-connected asbestosis.  The examiner should comment on the July 2010 private medical statement.  The claims folder should be made available for review in connection with this examination.  If the examiner who rendered the medical opinion in March 2015 is not available, the AOJ should arrange for another examiner to render the requested opinion.  The examiner should provide complete rationale for all conclusions reached.  The Veteran may be recalled for another examination, if deemed warranted.

2.  Thereafter, the AOJ should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  They should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2014).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

